DISMISS and Opinion Filed December 15, 2021




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00386-CV

                             ALYAH KECK, Appellant
                                     V.
                            ROBERT LESLIE, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-02019-D

                         MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                          Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated November 9,

2021, we notified appellant the time for filing her brief had expired. We directed

appellant to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file her brief by that time might result in the dismissal of this

appeal without further notice. To date, appellant has not filed a brief, filed an

extension motion, nor otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1);

42.3(b), (c).
                /Robert D. Burns, III/
                ROBERT D. BURNS, III
                CHIEF JUSTICE

210386F.P05




              –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ALYAH KECK, Appellant                        On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-21-00386-CV          V.               Trial Court Cause No. CC-20-02019-
                                             D.
ROBERT LESLIE, Appellee                      Opinion delivered by Chief Justice
                                             Burns. Justices Goldstein and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 15th day of December 2021.




                                       –3–